DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 03/07/2022, with respect to Drawing Objection have been fully considered and are persuasive in view of the amended figures.  The Drawing Objections  of Fig. 1-5, 8, 10,  has been withdrawn. 
Applicant’s arguments, see page 1, filed 03/07/2022, with respect to Drawing Objection have been fully considered and are persuasive in view of the amended specification.  The Drawing Objections  of Fig. 8,  have been withdrawn. 
Applicant’s arguments, see page 1, filed 03/07/2022, with respect to § 112 Rejection have been fully considered and are persuasive in view of the amendment.  The § 112 Rejection  of claim 1,  have been withdrawn. 
Applicant’s arguments with respect to prior art rejection of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 5998863, hereafter Kobayashi).
Regarding claim 1, Kobayashi teaches a boiling cooler (Annotated Fig. 3, cooling apparatus) comprising: a boiling part (Annotated Fig. 3, boiling part) including a heat receiving surface (Annotated Fig. 3, heat receiving surface) thermally connected to a heat source (Fig. 3, semiconductor device) the boiling part boiling a refrigerant contained in an internal space thereof (Fig. 3, refrigerant 30 is contained in an internal space of the boiling part), a condensing part arranged in a horizontal direction with respect to the boiling part (Annotated Fig. 3, condensing part is arranged horizontally from the boiling part), the condensing part condensing a refrigerant gas by heat exchange with an external fluid (Fig. 3, fins 43 radiates heat to surrounding environment, external fluid being air); and a connecting pipe that connects the boiling part to the condensing part and circulates the refrigerant (Fig. 3, other end 41b connects the condensing part to the refrigerant tank and circulates refrigerant); wherein the condensing part includes: a plurality of stages of refrigerant passages aligned in a height direction perpendicular to the horizontal direction (Annotated Fig. 3, the condensing part tube 41 forms tiers that are the plurality of stages the refrigerant passes, and is aligned in a height direction); and a first external passage for the external fluid provided between the plurality of stages of refrigerant passages (Annotated Fig. 3, first external passage provides fins 43 between the plurality of stages of tube 41), and a second external passage for the external fluid provided on an outer surface of at least one of an uppermost refrigerant passage and a lowermost refrigerant passage (Annotated Fig. 3, a second external passage has fins 43 attached to tubing second 42 and tubing 41, providing heat exchange with an upper most refrigerant passage and a lowermost refrigerant passage); and a range in the height direction in which the internal space of the boiling part is formed overlaps, in the height direction, both of a range in the height direction in which the lowermost refrigerant passage of the condensing part is formed (Annotated Fig. 3, boiling part overlaps in range in the height direction of the lowermost refrigerant passage) and a range in the height direction in which the uppermost refrigerant passage of the condensing parts is formed (Annotated Fig. 3, boiling part overlaps in range in the height direction of the uppermost refrigerant passage).

    PNG
    media_image1.png
    484
    643
    media_image1.png
    Greyscale

Annotated Figure 3
Regarding claim 4, Kobayashi teaches wherein the heat receiving surface of the boiling part is arranged above a lower surface of the condensing part (Annotated Fig. 3, the heat receiving surface is located above the lowermost refrigerant passage of the condensing part).
Regarding claim 8, Kobayashi teaches wherein the connecting pipe is provided such that a liquid level of the refrigerant is arranged at a predetermined height inside the connecting part (Annotated Fig. 3, the other end 42b is connected to the bottom of the boiling part, the predetermined height inside the connecting part, and positioned below the liquid level of the refrigerant, the predetermined height corresponds with the chosen diameter of the second tube 42)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 5998863, hereafter Kobayashi), and further in view of Yoshihiro et al. (WO 201528951, hereafter Yoshihiro).
Regarding claim 5, Kobayashi does not teach wherein the second external passage is provided on at least a lower surface of the lower most refrigerant passage.
However, Yoshihiro teaches wherein fins are provided on a lower surface of the lower most refrigerant passage (Fig. 3, cooling fins 41, are attached to the lower most surface of the condensing unit 20).
Therefore, in view of Yoshihiro, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Kobayashi wherein the second external passage is provided on at least a lower surface of the lower most refrigerant passage, so that heat from the condensing part can be more efficiently released (para [further, a cooling unit 40…]).
Regarding claim 6, Kobayashi as modified above teaches wherein the second external passage includes an upper end located above an inner bottom surface of the boiling part and adjacent to the lower surface of the lowermost refrigerant passage (Annotated Fig. 3, the lowermost surface of the boiling part is adjacent to the lowermost refrigerant passage, and is below the uppermost surface of the second external passage).
Regarding claim 7, Kobayashi as modified above teaches wherein the second external passage has a height dimension larger than a height dimension of the first external passage (Annotated Fig. 3, the second external passage as modified by Yoshihiro has a set of fins located on the lower surface of the lowermost refrigerant passage, thus a height dimension larger than a height dimension of the first external passage).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763